                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

Daniel Gilliland,                           )
                                            )
               Plaintiff,                   )        ORDER
                                            )
       vs.                                  )
                                            )
North Dakota Pipeline Company, L.L.C.,      )        Case No. 1:17-cv-191
                                            )
               Defendant.                   )


       On November 7, 2019, the parties filed a Stipulation for Order of Dismissal with Prejudice

and Without Costs. On November 8, 2019, defendant filed a Notice of Withdrawal of Motion for

Taxation of Costs. (Doc. No. 49). The court ADOPTS the parties’ stipulation (Doc. No. 48), deems

defendant’s Motion for Taxation of Costs (Doc. No. 44) MOOT, and DISMISSES the above-

captioned action with prejudice and without costs.

       IT IS SO ORDERED.

       Dated this 8th day of November, 2019.

                                                     /s/ Charles S. Miller, Jr.
                                                     Charles S. Miller, Jr., Magistrate Judge
                                                     United States District Court
